Citation Nr: 1530464	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.


II.  Analysis

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 1993).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is service-connected for tremors of the right hand, evaluated as 40 percent disabling; tremors of the left hand, evaluated as 30 percent disabling; gastritis, evaluated as 10 percent disabling; lumbar strain, evaluated as 10 percent disabling; sciatic neuropathy of the left lower extremity, evaluated as 10 percent disabling; and sciatic neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His combined disability rating is 80 percent.  Therefore, the Veteran does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  
The evidence shows that the Veteran's service-connected hand tremor and back disabilities preclude occupations involving physical work.  The question in this case is whether he is capable of performing sedentary employment.  It is significant that the Veteran's right upper extremity is dominant, that he has a high school education, and that he worked mainly as a mechanic and a custodian.

In July 2012 the Veteran was provided a VA examination to address whether his service-connected disabilities render him unemployable.  The VA examiner concluded that the service-connected lumbar condition and bilateral hand tremor precluded moderate or more physical occupations and impacted his ability to stand more than 20 minutes, climb, crawl, and complete repetitive loading and lifting.  The examiner also opined that his "bilateral hand tremor will interfere and preclude gainful employment" in an occupation requiring upper extremity motor skills.  The Veteran was found capable of performing sedentary employment. 

Notably, a subsequent August 2012 addendum opinion stated that the Veteran's bilateral hand tremors were "essential or action tremors" and that the Veteran experienced radicular pain.  The examiner explained that sciatica could result when the Veteran's nerve root is compressed or is stretched or swollen, and opined that the Veteran's intermittent sciatic neuropathy is related to his lumbar strain.

During the May 2015 hearing, the Veteran stated about the difficulties he experienced due to his service-connected disabilities.  The Veteran testified that he was employed with the U.S. Postal Service from November 1998 to January 2010 and that he had to take disability retirement in January 2010 because his service connected disabilities impacted his ability to perform his job adequately.  See Hearing Transcript at 3-4.  Additionally, before working for the U.S. Postal Service he worked as a mechanic repairing rare cars.  Id. at 9.  He stated that his disabilities have incapacitating episodes that occur at any given moment.  He explained that his bilateral hand tremors caused uncontrollable shaking, which increased with activity limiting how much work he is able to complete and at what pace.  He also stated that an episode can last for a good while.  He explained that he had difficulty gripping and holding objects and dropped objects frequently due to hand tremors, which had continued to increase over the years.  He also stated that his back caused pain from his neck to his lower spine and that the slightest activity caused him to pull a muscle.  Id. at 7.  The Veteran explained that he was hired as a mail processing clerk and eventually was transferred to a custodial position due to harassment and after a supervisor threatened to terminate his employment due to an inability to productively complete his job at the skilled level.  Id. at 3, 5, 7.  He explained that he is able to obtain a job, but that his service connected disabilities are physically disabling, impacting the skills required to perform productively and maintain gainful employment.  Id. at 9.  Additionally, he testified that upon retirement, his treating physician agreed that he could not maintain employment due to his disabilities and thereafter, he applied for and was granted social security benefits.  Id. at 4.  

Given to the Veteran's level of education and previous work experience, the Board finds that a TDIU is warranted.  The Veteran explained that his job, whether in the position of a mail processing clerk, or another position considered as an unskilled position requiring less than frequent  physical activity still required good use of both hands and the fingers.  Additionally, the record does not show that the Veteran has any transferrable skills that would allow him to directly enter into a skilled sedentary job.  The Board finds the July 2012 VA examiner's opinion that the Veteran could perform sedentary work probative.  Additionally, the Board finds the Veteran's testimony explaining why his service-connected bilateral extremity disabilities precluded such work credible and more probative.  Specifically, that his service connected disabilities and subsequent limitations, to include good use of his hands and fingers, have resulted in an inability to attend to basic work functions and resulted in him being unable to maintain gainful employment.

The Board notes that the Veteran was found disabled due to non-service connected disabilities and that he is currently receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration SSA.  See Social Security Administration Disability Determination.  While probative, the findings of SSA are not controlling in the adjudication of VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  The Board finds that the preponderance of the evidence is in favor of the Veteran's claim.  Therefore, a schedular TDIU is granted.   

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is warranted.  Accordingly, the Veteran's claim for TDIU is granted.
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


